Electronically Filed
                                                        Supreme Court
                                                        SCPW-13-0000100
                                                        04-MAR-2013
                                                        09:24 AM


                           SCPW-13-0000100

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          CHRIS GRINDLING,
                             Petitioner,

                                 vs.

   THE HONORABLE JOSEPH CARDOZA, JUDGE, SECOND CIRCUIT COURT,
                           Respondent.


                       ORIGINAL PROCEEDING
                     (S.P.P. No. 12-1-0007)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher

Grindling’s petition for a writ of mandamus, which was filed on

February 19, 2013, and the record, it appears that petitioner

fails to demonstrate a clear and indisputable right to relief.

See HRPP 40(f) and (i).   Although petitioner is entitled to a

timely ruling on his Rule 40 petition, he is not entitled to the

mandamus relief requested at this time.      See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, March 4, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2